             Case 6:18-bk-06821-KSJ        Doc 540     Filed 08/05/21    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   WWII'. tln}b. us courts. gov




                                                            Chapter 7
In re:
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURA YIN,
                                                            Case No. 6:20-bk-01801-KSJ
         Debtor.

___________________/                                        Jointly Administered with
                                                            Case No. 6: 18-bk-06821-KSJ

DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ

MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

         Applicable Debtors.
------------------~/
                            TRUSTEE'S NOTICE
     OF CONTINUED REMOTE RULE 2004 EXAMINATION OF ANNA JURA YIN
                  (via Zoom, production and remote testimony)

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case

No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-

KSJ), by and through his undersigned counsel, pursuant to Fed. R. Bank. P. 2004, hereby gives

notice that he will conduct the continuation of his examination of ANNA JURA YIN upon oral

examination via ZOOM, on Friday, September 10, 2021, at 9:00 a.m. before Esquire

Deposition Solutions (court reporter), or some other officer duly authorized by law to take

examinations, continuing from day to day until completion. The examination is being taken for

the purpose of discovery and for use at any hearing or trial or for such other purpose as are

permitted under the applicable rules.
           Case 6:18-bk-06821-KSJ        Doc 540     Filed 08/05/21      Page 2 of 2




       The Examinee remains under the Notice of and Subpoena for Rule 2004 Examination,
Doc. 482 dated 04116/2021, served 04/29/2021. See, Exhibit I attached.
Dated: August 5, 2021.              Respectfully submitted,

                                        Is/JAMES D. RYAN
                                           JAMES D. RYAN, ESQ.
                                           FLORIDA BAR NO. 0976751
                                           JDR@RYANLA WGROUP .NET
                                           LAUREN@RY ANLA WGROUP .NET
                                           RYAN LAW GROUP, PLLC
                                           636 U.S. HIGHWAY ONE, SUITE 110
                                           NORTH PALM BEACH, FL 33408
                                           MAIN: (561) 881-4447 FAX: (561) 881-4461
                                           SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 5, 2021, a true and correct copy of the foregoing
Notice of Continued Rule 2004 Examination - Anna Juravin has been served by CM/ECF and
US mail as indicated:
CM/ECF:
   • United States Trustee, c/o Charles R Sterbach, Esq., George C. Young Federal Bldg, 400
       W. Washington Street, Suite 1100, Orlando, FL 32801;
   • Dennis D. Kennedy, Trustee, P. 0. Box 541848, Merritt Island, FL 32954
   • Bradley M. Saxton, Esq., Winderweedle, Haines, Ward & Woodman, P.A., 329 Park
       Avenue North, 2nd Floor, Winter Park, FL 32789;
   • Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite
       300, Orlando, FL 32801;
   • Shawn M. Yesner, Esq., Yesner Law, P.L. Countryside Colonial Center, 2753 SR 580,
       Suite 106, Clearwater, FL 33761-3345


US Mail:
   • Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756
   • Anna Juravin, 15118 Pendio Drive, Montverde, FL 34756

                                          Is/JAMES D. RYAN
                                             JAMES D. RYAN, ESQ.
